Citation Nr: 1411657	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-15-672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

As a matter of clarification, in the July 2006 rating decision, the RO mischaracterized the Veteran's claim of entitlement to service connection for left ear hearing loss as a petition to reopen a previously denied claim of entitlement to service connection for right ear hearing loss. The Veteran's claim of entitlement to service connection for right ear hearing loss was denied in June 1980. The Veteran submitted a claim of entitlement to service connection for hearing loss in August 2004 and it was treated as a petition to reopen a claim of entitlement to service connection for right ear hearing loss. 

In April 2006, the Veteran submitted a claim of entitlement to service connection for left ear hearing loss. He specifically noted that his claimed left ear hearing loss was not addressed with his August 2004 hearing loss claim. However, the RO issued its July 2006 rating decision, which determined that new and material evidence had not been submitted to reopen a claim for service connection for left ear hearing loss. Therefore, the Board has re-characterized the issue on appeal as entitlement to service connection for left ear hearing loss. In March 2012, the Board remanded the matter for further development.

Service connection for a respiratory disorder was denied by the RO in a June 1980 rating decision. The claim for residuals of pneumonia and bronchitis was denied by the RO; however, the Veteran did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for a respiratory disorder (claimed as bronchitis) in April 2006. In a July 2006 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision. In March 2012, the Board granted the Veteran's application to reopen the claim and remanded the matter for further development. 
In a May 2008 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing; however, he subsequently submitted an April 2010 statement noting that he wished to withdraw his request for a hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

In a May 2009 rating decision, the RO granted service connection for right ear hearing loss and assigned a non-compensable rating, effective December 12, 2008; granted service connection for tinnitus as secondary to the service-connected right ear hearing loss and assigned a 10 percent rating, effective December 12, 2008; granted an increased evaluation of 20 percent for varicose veins of the right lower extremity, effective August 28, 2008; continued a 10 percent evaluation for varicose veins of the left lower extremity; and determined that new and material evidence had not been received to reopen claims for service connection for hemorrhoids and pes planus. The Veteran submitted a notice of disagreement with the assignment of a non-compensable rating for right ear hearing loss; the assignment of a 20 percent rating for varicose veins of the right lower extremity; the continued 10 percent rating for varicose veins of the left lower extremity; and the findings that new and material evidence was not submitted to reopen the claims of service connection for hemorrhoids and pes planus. 

A statement of the case was issued in May 2010, in which the RO found the initial non-compensable rating for right ear hearing loss was proper; granted an increased evaluation of 40 percent for varicose veins of the right lower extremity; granted an increased evaluation of 20 percent for varicose veins of the left lower extremity; and determined that new and material evidence was not submitted to reopen the claims of service connection for hemorrhoids and pes planus.

Review of the Virtual VA paperless claims processing system and the claims folder does not reveal a VA Form 9, Appeal to the Board, for the issues listed in the May 2010 statement of the case; therefore, the issues are not before the Board in appellate status.

In a January 2011 rating decision associated with the Veteran's Virtual VA paperless claims processing system, the RO continued a 40 percent evaluation of varicose veins of the right lower extremity and continued a 20 percent evaluation of varicose veins of the left lower extremity. In the decision, the RO also denied service connection claims for a left ankle condition, a right ankle condition, left ear mastoiditis, degenerative disc disease of the cervical spine (claimed as back condition), degenerative disc disease of the thoracolumbar spine (claimed as back condition), and bilateral pes planus (claimed as pes planus of the left and right feet. The RO also denied entitlement to individual unemployability. The Veteran did not file a notice of disagreement with regard to any of the issues in the January 2011 rating decision; therefore, the issues are not in appellate status.

In a March 2012 Written Brief Presentation, the Veteran's representative raised the issue of whether a June 1980 rating decision which, in part, denied entitlement to service connection for a respiratory disorder and pes planus (claimed as flat feet), should be revised or reversed on the grounds of clear and unmistakable error (CUE). This issue has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have left ear hearing loss as defined by VA.

2. The Veteran's respiratory disorder was not incurred in or aggravated by service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1134, 5103, 5103A, 5107 (West 2002); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.385 (2013).

2. The criteria for service connection for a respiratory disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1134, 5103, 5103A, 5107 (West 2002); 38 C.F.R.             §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The RO VA advised the Veteran in September 2004 of information as to the evidence required to substantiate his left ear hearing loss claim, and of the division of responsibilities between VA and a claimant in developing an appeal. The letter also explained the type of information and evidence needed to establish a disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The May 2006 VCAA notice letter shows the RO advised the Veteran that his claim for service connection for a respiratory disorder had been previously denied in a June 1980 Board decision and new and material evidence would be required to reopen the claim. The Board reopened the Veteran's claim for a respiratory disorder in March 2012 and remanded the issue to the RO to obtain the Veteran's Social Security Administration (SSA) records of adjudication. In accordance with the remand instructions, the RO obtained the SSA records and readjudicated the Veteran's claim. In October 2012, The RO provided the Veteran with a Supplemental Statement of the Case (SSOC) and informed the Veteran of his right to respond with additional comments or evidence. 

VA has made reasonable efforts to obtain relevant records identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, SSA records, and the Veteran's statements. The Board has carefully reviewed such documents and concludes that no available outstanding evidence has been identified. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was afforded VA examinations for hearing loss and respiratory disorder. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations are adequate as they were predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's hearing loss and respiratory disorder. VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims. The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Analysis of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 


Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss because of exposure to in-service acoustic trauma. Although the Veteran's military service as a cannon crewmember likely exposed him to acoustic trauma as he has described, he does not have left ear hearing loss for VA purposes, and the claim will therefore be denied. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Although the Veteran was likely exposed to in-service acoustic trauma, as shown by his Report of Separation from the Armed Forces (DD form 214), his service treatment records (STRs) are negative for any complaints or treatment for hearing loss. 

During the Veteran's September 1979 separation examination, pure tone thresholds indicated no hearing loss - ((American Standards Association (ASA) units are converted to International Standards Organization (ISO) units)):




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
20
20

Post service medical records indicate the Veteran sought treatment for hearing loss at the VA Medical Center in Fayetteville, North Carolina (Fayetteville VAMC). A note dated May 8, 2003 states an audiogram conducted at the center revealed bilateral sensor-neural hearing loss. However, an audiogram report recorded the same day recorded pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-
-
-
25
20

Speech audiometry revealed speech recognition ability of 92 percent. While the Maryland CNC Test results shows a speech recognition ability of only 92 percent, subsequent audiogram tests consistently resulted in pure tone thresholds within normal limits and speech recognition of 100 percent.  

In August 2009, an audiogram test performed at the Fayetteville VAMC reported pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-
10
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent.  

During a July 2008 VA examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
20
25

During a July 2010 VA examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
25
15

Speech audiometry revealed speech recognition ability of 100 percent.  

The Veteran's own statements have also been considered. Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosing of hearing loss falls outside the realm of common knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran's subjective report of symptoms has been investigated by competent medical examiners and he does not have left ear hearing loss under VA regulations. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Respiratory Disorder 

The Veteran claims that he has had trouble breathing ever since his active service when he had both pneumonia and bronchitis. The Veteran currently has COPD. The evidence of record fails to establish that the Veteran's current respiratory disability was caused or aggravated by service. Thus, his claim for service connection is denied. 
Service connection for a respiratory disorder was denied by the RO in a June 1980 rating decision. The Veteran did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for a respiratory disorder (claimed as bronchitis) in April 2006. In a July 2006 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

In March 2012, the Board reopened the Veteran's claim finding the Veteran submitted new and material evidence as required under 38 C.F.R. § 3.156(a) (New and material evidence means evidence that has not been previously submitted to agency decision makers; by itself or in connection with evidence previously included in the record; that relates to an unestablished fact necessary to substantiate the claim; raises a reasonable possibility of substantiating the claim).   

The Veteran's STRs show the Veteran was hospitalized for pneumonia for 8 days in March 1978. Shortly thereafter, the Veteran was diagnosed with bronchitis. The Veteran was treated for bronchitis again in September 1978. 

The Veteran was afforded a VA respiratory examination in June 1980. The RO noted that the X-rays of the Veteran's chest were normal and examination revealed his lungs were mobile and he had no coughs or expectoration. Breathing sounds were normal with no rhonci, rales, friction rub, dullness, cyanosis, or shortness of breath. 

The Veteran complained of occasional chest pain in June 1982 during a VA examination for varicose veins. Medical records are silent for any complaints or treatment for any respiratory disorder until October 2003 when a VA treatment record notes the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD). In November 2003, VA treatment records report that a pulmonary function test demonstrated a mild obstructive airway disease. 

Private medical treatment records include an October 2007 U.S. Healthworks pulmonary function test (PFT) indicating abnormalities. The Veteran was subsequently diagnosed with COPD, in a November 2007 physician's note, signed by Dr. G.D., to the Veteran's employer. A December 2007 private treatment record  signed by Dr. D.T., reported clear auscultation of the lungs. A January 2008 private treatment note from Dr. C.S. reported a slight barrel chest with decreased breath sounds, no retractions, and no wheezing but diagnosed chronic obstructive pulmonary disease. In March 2008, DR. C.S. noted clear lungs both anteriorly and posteriorly. 

Additional private treatment records signed by Dr. T.P., in December 2007, March 2008, and May 2008 reveal treatment for COPD. 

In a June 2008 private medical opinion, Dr. C. S. reported the Veteran initially began having pulmonary problems during service. She opined that his respiratory disorder had worsened and he had increased dyspnea on exertion.

A June 2008 private medical opinion from Dr. G.D. stated the Veteran's "underlying condition is best described as chronic bronchitis and asthma." Dr. G.D. stated the Veteran's "overall pulmonary limitation is in the mild category," and that "it would be somewhat speculative on my part to link the particular episode of pneumonia with your current pulmonary conditions. Multiple other conditions including your history of smoking may be responsible as well. The X-ray changes are somewhat non-specific." 

The Veteran underwent a VA respiratory examination in September 2008. The examiner noted abnormal pulmonary function test findings and diagnosed the Veteran with COPD/asthma, and recurrent bronchitis.  The examiner opined that the Veteran's respiratory disorder was less likely than not related to the bronchitis and pneumonia diagnosed in service. The examiner stated, "pneumonia and bronchitis were isolated events. The Veteran did not develop asthma until approximately ten years ago. The Veteran's chronic obstructive pulmonary disease is more likely than not due to his severe tobacco abuse for many years. Tobacco abuse is the most common cause of chronic obstructive pulmonary disease." 

In analysis of cases involving multiple medical opinions, each medical opinion should be examined, analyzed, and discussed for corroborative value with other evidence of record. Wray v. Brown, 7 Vet.App. 488 (1995). The June 1980 and September 2008 VA examiners' opinions are competent medical evidence as they were provided by qualified medical examiners. 38 C.F.R. § 3.159(a)(1). Moreover, the Board finds no reason to doubt the credibility of the clinicians' findings, as they were based on a review of the evidence in the claims file and generated towards resolution of the Board's specific inquiry. See Madden v. Gober, 125 F.3d at 1481 (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). 

The Board has carefully considered the private medical opinions provided. Dr. C.S. acknowledged the Veteran began having pulmonary problems during service, but she did not provide a clear nexus opinion linking the Veteran's current disorder to his in-service pneumonia or bronchitis. Similarly, Dr. G.D. refused to render a clear opinion regarding the etiology of the Veteran's disorder stating to do so would be speculative and recognizing that several other factors including a history of smoking may have caused the Veteran's current disorder. Therefore, there is no medical evidence attributing the Veteran's current respiratory disorder to service.

The Veteran's own statements have also been considered. The Veteran has continually claimed that his respiratory disorder had worsened since he had pneumonia in service. He reported that he had scarring of his lungs from his in-service bout with pneumonia. He also contended that COPD was "the end result of long term chronic Bronchitis." As stated above, laypersons are not competent determine the etiology of medical conditions. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran's subjective report of symptoms has been investigated by competent medical professionals who have attributed the Veteran's respiratory condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for a respiratory disorder is denied. 




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


